Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated February 4,1983, which, after a hearing, found petitioner guilty of certain charges, suspended its liquor license for 60 days (30 days forthwith and 30 days deferred), and imposed a $1,000 bond claim. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was sufficient evidence to support the determination that petitioner (1) maintained a second bar on the premises, in violation of subdivision 4 of section 100 of the Alcoholic Beverage Control Law and (2) abetted the sale of alcohol at an unlicensed premises, in violation of 9 NYCRR 53.1 (h) and subdivision 1 of section 100 of the Alcoholic Beverage Control Law. (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222.) Bracken, J. P., O’Connor, Brown and Niehoff, JJ., concur.